MEMORANDUM DECISION

      Pursuant to Ind. Appellate Rule 65(D),
      this Memorandum Decision shall not be                                FILED
      regarded as precedent or cited before any                      May 30 2017, 10:10 am
      court except for the purpose of establishing
                                                                           CLERK
      the defense of res judicata, collateral                          Indiana Supreme Court
                                                                          Court of Appeals
      estoppel, or the law of the case.                                     and Tax Court




      ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
      Joseph P. Hunter                                        Curtis T. Hill, Jr.
      Muncie, Indiana                                         Attorney General of Indiana
                                                              Ellen H. Meilaender
                                                              Deputy Attorney General
                                                              Indianapolis, Indiana


                                                IN THE
          COURT OF APPEALS OF INDIANA

      Jeremy Alan Riddle,                                     May 30, 2017
      Appellant-Defendant,                                    Court of Appeals Case No.
                                                              27A05-1606-CR-1360
              v.                                              Appeal from the Grant Superior
                                                              Court
      State of Indiana,                                       The Honorable Jeffrey D. Todd,
      Appellee-Plaintiff.                                     Judge
                                                              Trial Court Cause No.
                                                              27D01-1512-MR-2



      Mathias, Judge.


[1]   Jeremy Alan Riddle (“Riddle”) was convicted in Grant Superior Court of

      murder, Level 4 felony unlawful possession of a firearm by a serious violent


      Court of Appeals of Indiana | Memorandum Decision 27A05-1606-CR-1360 | May 30, 2017      Page 1 of 10
      felon, and Level 6 felony theft. Riddle was ordered to serve an aggregate

      seventy-seven-year sentence in the Department of Correction. Riddle appeals

      his convictions and argues that the trial court denied him the right to a fair trial

      by admitting gruesome crime scene photographs and autopsy photographs into

      evidence.


[2]   We affirm.


                                 Facts and Procedural History

[3]   Riddle and Wendell Donaldson (“Donaldson”) were neighbors and

      acquaintances. On November 11, 2015, Riddle went to Donaldson’s home and

      shot him in the back of the head. Donaldson fell to the floor in his kitchen and

      died instantly. Riddle put a blanket over Donaldson’s head and ransacked the

      home. Donaldson’s pants pockets were also turned inside out. Riddle stole a log

      splitter, push mower, Donaldson’s phone, and hydrocodone pills.

[4]   Later that afternoon, Riddle spoke to his wife, who was incarcerated and

      expecting Riddle to post her bond. Riddle stated he had the bond money but

      that he had done something “bad” and “real serious” to get the money. Ex.

      Vol., State’s Ex. 97. Riddle said he was trying to lay low and “every day I don’t

      get the electric chair or lethal injection is a victory in my book.” Id.


[5]   On November 14, 2015, Riddle sold a push mower and log splitter to a local

      pawn shop. Riddle begged the pawn shop owner to purchase the items because

      he needed money. The push mower was Donaldson’s, but the log splitter


      Court of Appeals of Indiana | Memorandum Decision 27A05-1606-CR-1360 | May 30, 2017   Page 2 of 10
      belonged to Stephen Gray (“Gray”). Gray was Donaldson’s good friend and

      had loaned the log splitter to him.

[6]   On November 18, 2015, Gray stopped by Donaldson’s home to visit with him,

      but did not receive an answer when he knocked on the door. He also sent text

      messages to Donaldson but did receive any response. On November 22, 2015,

      Gray returned to Donaldson’s home because he had not heard from him and

      wanted to retrieve his log splitter. Gray’s knock on the door went unanswered,

      and no smoke was coming from the wood-stove chimney pipe, the residence’s

      heat source. Gray was concerned and entered the home through a window

      Donaldson kept partially open to keep the temperature regulated inside the

      residence.


[7]   Gray knew something was amiss immediately because the home was

      ransacked. Gray then saw Donaldson’s body on the kitchen floor. Donaldson

      was on his back with a blanket covering his head. Gray quickly discerned that

      Donaldson was dead. He left the residence immediately and called the police.


[8]   When the police arrived, they discovered that Donaldson had suffered a fatal

      gunshot to his head and neck. The bullet entered at the back of his head,

      severed his spinal cord, and exited through his right eye. He was shot at close

      range and a spent casing of a 9 millimeter round was found next to his body.

[9]   Donaldson’s body was in an advanced state of decomposition. His pants

      pockets were turned inside out and were empty. The police were unable to

      locate Donaldson’s cell phone, and his prescription bottle of hydrocodone

      Court of Appeals of Indiana | Memorandum Decision 27A05-1606-CR-1360 | May 30, 2017   Page 3 of 10
       sitting on the kitchen counter, which had been filled on October 25, 2015, with

       a 30-day supply, was empty.

[10]   A glass containing orange juice was also on the kitchen counter. The glass was

       tested for DNA and fingerprints. Riddle’s fingerprints and DNA were found on

       the glass. The police also found a 9 mm handgun hidden inside a well casing on

       the property where Riddle lived in November 2015. The spent casing located

       next to Donaldson’s body had been fired by that handgun. A minor DNA

       profile found on the gun was consistent with Riddle’s DNA.


[11]   On December 31, 2015, Riddle was charged with murder, Level 4 felony

       possession of a firearm by a serious violent felon, and Level 6 felony theft. A

       three-day jury trial commenced on May 16, 2016. At trial, Riddle objected to

       the admission of several crime scene photographs and several autopsy

       photographs. The trial court admitted the photographs over his objection.

[12]   Riddle was found guilty as charged. At sentencing, Riddle was ordered to serve

       an aggregate seventy-seven-year sentence. Specifically, he was ordered to serve

       concurrent terms of sixty-five years and two and one-half years for the murder

       and theft convictions and a consecutive twelve-year term for the possession of a

       firearm conviction. Riddle now appeals.


                                          Standard of Review

[13]   Riddle argues that the trial court abused its discretion when it admitted

       numerous crime scene and autopsy photographs into evidence. “A trial court

       has broad discretion in ruling on the admissibility of evidence and we will
       Court of Appeals of Indiana | Memorandum Decision 27A05-1606-CR-1360 | May 30, 2017   Page 4 of 10
       disturb its rulings only where it is shown that the court abused that discretion.”

       Halliburton v. State, 1 N.E.3d 670, 675 (Ind. 2013). “An abuse of discretion

       occurs when the trial court’s decision is clearly against the logic and effect of

       the facts and circumstances before it.” Id.


                                      Discussion and Decision

[14]   “[G]enerally, photographs depicting the crime scene and victim’s body are

       admissible as long as they are relevant and competent aids to the jury.” Id. at

       676 (quoting Woods v. State, 677 N.E.2d 499, 504 (Ind. 1997)). “Although a

       photograph may arouse the passions of the jurors, it is admissible unless ‘its

       probative value is substantially outweighed by the danger of unfair prejudice.’”

       Id. (quoting Cutter v. State, 725 N.E.2d 401, 406 (Ind. 2000)). “Even gory and

       revolting photographs may be admissible as long as they are relevant to some

       material issue or show scenes that a witness could describe orally.” Id. (quoting

       Amburgey v. State, 696 N.E.2d 44, 45 (Ind. 1998)).


[15]   Riddle argues that the repetitive photographs of the crime scene were so graphic

       and gruesome that their probative value was substantially outweighed by the

       danger of unfair prejudice. Riddle argues that the autopsy photographs should

       not have been admitted because Donaldson’s body was shown in an altered and

       manipulated state.


                                       A. Crime Scene Photographs

[16]   Riddle challenges the admission of the crime scene photographs in exhibits 21,

       22, 24, 36, 37, and 41. Riddle argues that the gruesome photographs graphically

       Court of Appeals of Indiana | Memorandum Decision 27A05-1606-CR-1360 | May 30, 2017   Page 5 of 10
       depicting the wounds to Donaldson’s face and head were repetitive of other

       photographs admitted. Therefore, the photographs “had little, if any,

       interpretive value for the jury that was not adequately portrayed in other

       photos.” Appellant’s Br. at 13. Riddle notes that two of the photographs were

       not mentioned in any witness testimony.


[17]   The photographs are graphic and gruesome, particularly the enlarged images of

       the wound to Donaldson’s eye and head where the bullet exited his body. The

       State argues that the photographs were not unfairly prejudicial because they

       were taken from different angles and were used to show the gunshot wound, the

       decomposition of Donaldson’s body to establish the time of the murder, and the

       position of his body near the window of the kitchen sink.


[18]   At trial, the State argued that the bullet was not recovered because it likely went

       through the kitchen window after exiting Donaldson’s body. A photograph was

       also admitted to show where the bullet exited the kitchen window. Ex. Vol.,

       State’s Ex. 9. Therefore, the position of Donaldson’s body relative to the

       kitchen window was relevant and photographs taken from different angles in

       the kitchen gave the jury a more accurate view of the crime scene. Although

       there was no witness testimony about the photograph in exhibit 36, it shows a

       more focused and close-up image of Donaldson’s pants pockets turned inside

       out. This fact was relevant to the State’s argument that the motive for the

       murder was theft. These photographs were all relevant to issues argued by the

       parties at trial and aided the jury in understanding the position of Donaldson’s

       body in the crime scene and how he was shot. For these reasons, the probative

       Court of Appeals of Indiana | Memorandum Decision 27A05-1606-CR-1360 | May 30, 2017   Page 6 of 10
       value of the photographs was not substantially outweighed by the danger of

       unfair prejudice, and therefore, the trial court properly admitted the

       photographs in Exhibits 21, 22, 36, 37 and 41.


[19]   The only challenged photograph that was not referenced in testimony and was

       repetitive of other admitted photographs is the image in Exhibit 24. The image

       is a graphic and gruesome enlarged photograph of the victim’s head. However,

       it is no more graphic or disturbing than any other properly admitted exhibit.


[20]   For the sake of argument, if we concluded that the trial court abused its

       discretion by admitting the photograph in Exhibit 24, the error would be

       harmless.

               Errors in the admission or exclusion of evidence are to be
               disregarded as harmless error unless they affect the substantial
               rights of the party. To determine whether an error in the
               introduction of evidence affected the appellant's substantial
               rights, this Court must assess the probable impact of that
               evidence upon the jury.


       Corbett v. State, 764 N.E.2d 622, 628 (Ind. 2002) (citations omitted). The

       improper admission of evidence is deemed harmless if there is substantial

       independent evidence of guilt supporting a conviction such that we can say

       there is no substantial likelihood that the questioned evidence contributed to the

       conviction. Hoglund v. State, 962 N.E.2d 1230, 1238 (Ind. 2012).


[21]   At trial, Riddle argued that the State failed to prove beyond a reasonable doubt

       that he shot Donaldson. It was undisputed that Donaldson was shot in his

       Court of Appeals of Indiana | Memorandum Decision 27A05-1606-CR-1360 | May 30, 2017   Page 7 of 10
       kitchen and he died as a result. We cannot conclude that the erroneous

       admission of one photograph containing an image of Donaldson’s gunshot

       wound had a significant impact on the jury because the image was presented to

       the jury in several properly admitted photographs. Moreover, substantial

       independent evidence of guilt supports Riddle’s murder conviction. Therefore,

       even if the photograph is Exhibit 24 was improperly admitted into evidence,

       Riddle has not established reversible error.


                                          B. Autopsy Photographs

[22]   “Autopsy photographs often present unique problems because the pathologist

       has manipulated the body in some way during the autopsy.” Halliburton, 1

       N.E.3d at 677 (citing Corbett v. State, 764 N.E.2d 622, 627 (Ind. 2002)). “And

       autopsy photographs are generally inadmissible if they show the body in an

       altered condition.” Id. “However, ‘there are situations where some alteration of

       the body is allowed where necessary to demonstrate the testimony being

       given.’” Id. (quoting Swingley v. State, 739 N.E.2d 132, 134 (Ind. 2000)). When a

       body is altered for a photograph, the concern is that the handiwork of the

       physician may be imputed to the accused and “‘thereby render the defendant

       responsible in the minds of the jurors for the cuts, incisions, and indignity of an

       autopsy.’” Swingley, 739 N.E.2d at 133 (quoting Allen v. State, 686 N.E.2d 760

       (1997)).


[23]   Riddle argues that that the trial court abused its discretion when it admitted the

       challenged autopsy photographs because Donaldson’s body is manipulated and

       altered in the images. Both exhibits 71 and 72 show the wound where the bullet
       Court of Appeals of Indiana | Memorandum Decision 27A05-1606-CR-1360 | May 30, 2017   Page 8 of 10
       entered the back of Donaldson’s head or neck, and the pathologist testified that

       he rubbed some of the skin away around the wound so that he could see it more

       clearly. Tr. p. 283. The pathologist also did so to take tissue samples to look for

       evidence of stippling, which occurs when the victim is shot at close range. Tr.

       pp. 283-84. In the photographs, the pathologist’s gloved hands are also

       manipulating the back of Donaldson’s neck and holding his hair away from the

       wound so that it was more visible.


[24]   The State argues that the alteration of Donaldson’s wound “is not something

       that would have been noticeable but for the pathologist’s testimony, and it is

       not something that made the injury more graphic or disturbing than it otherwise

       would have been.” Appellee’s Br. at 16. Moreover, the pathologist manipulated

       Donaldson’s body only to more clearly display and demonstrate the injury. Id.


[25]   The pathologist explained to the jury what he had done and why the alteration

       was necessary to examine Donaldson’s injuries. The alteration and

       manipulation shown in the photographs was minimal. Therefore, it is unlikely

       that the autopsy photographs confused the jury concerning the injuries caused

       by Riddle when he shot Donaldson in the head and the pathologist’s minor

       alternation of those injuries. Therefore, the probative value of the photographs

       was not substantially outweighed by any prejudicial effect. For these reasons,

       we conclude that the trial court did not abuse its discretion when it admitted the

       autopsy photographs.




       Court of Appeals of Indiana | Memorandum Decision 27A05-1606-CR-1360 | May 30, 2017   Page 9 of 10
                                                 Conclusion

[26]   The trial court did not abuse its discretion when it admitted into evidence the

       challenged exhibits consisting of crime scene and autopsy photographs.


[27]   Affirmed.


       Baker, J., and Pyle, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 27A05-1606-CR-1360 | May 30, 2017   Page 10 of 10